             Case 2:19-cv-00007-MCE-CKD Document 39 Filed 07/28/20 Page 1 of 3



 1
     LAW OFFICE OF YOLANDA HUANG
 2   YOLANDA HUANG, SBN 104543
     528 Grand Avenue
 3   Oakland, CA 94610
     Telephone: (510) 329-2140
 4
     Facsimile: (510) 580-9410
 5
     Attorneys for Plaintiffs Francisco Duarte
 6    and Alejandro Gutierrez

 7
 8
                                                UNITED STATES DISTRICT COURT
 9
                                               EASTERN DISTRICT OF CALIFORNIA
10
                                                        SACRAMENTO DIVISION
11
12   FRANCISCO DUARTE AND ALEJANDRO                                              Case No. 2:19-cv-00007-MCE-CKD
13   GUTIERREZ
               Plaintiff,                                                        STIPULATION TO CONTINUE HEARING
14             vs.                                                               DATE ON DEFENDANTS’ MOTION FOR
                                                                                 SANCTIONS AND TO SHOW CAUSE
15                                                                               (DKT. 36); ORDER THEREON
16   CITY OF STOCKTON, STOCKTON POLICE
     DEPARTMENT, ERIC JONES, KEVIN JAYE
17   HACHLER (1641); ERIC B. HOWARD (2448);
     MICHAEL GANDY (2858), CONNER
18
     NELSON (2613), SGT. UNDERWOOD, AND
19   DOES 1-100.

20                          Defendants.
21
               WHEREAS, the parties have initiated meet and confer regarding the issues raised in
22
     Defendants’ motion for sanctions and to show cause;
23
               WHEREAS the parties have also included within their meet and confer, discussion of the
24
     overall appropriate confidentiality designations of discovery defendants’ produced;
25
               WHEREAS the parties wish to have sufficient time and opportunity to more fully discuss
26   these issues;
27
28


                                                                             1
     STIPULATION FOR MODIFICATION OF BRIEFING SCHEDULE AND HEARING DATE (Dkt. 36); ORDER THEREON
          Duarte et al v. City of Stockton, et al., United States District Court, Eastern District of California, Case No.2:19-cv-00007-MCE-CKD
             Case 2:19-cv-00007-MCE-CKD Document 39 Filed 07/28/20 Page 2 of 3


               The parties hereby stipulate that defendants’ Motion (Dkt . 36) now on calendar for hearing
 1
     on August 6, 2020, shall be continued for hearing to August 20, 2020, and the briefing schedule
 2
     modified accordingly as follows:
 3
                                                                 CURRENT                                MODIFIED DEADLINE
 4    Plaintiffs’ Opposition                                    July 23, 2020                              August 6, 2020
      Defendants’ Reply                                         July 30, 2020                             August 13, 2020
 5
      Motion Hearing Date                                       August 6, 2020                            August 20, 2020
 6
                                                                      Respectfully submitted,
 7
 8   Dated: July 21, 2020                                             LAW OFFICE OF YOLANDA HUANG
 9
                                                                      By:    /s/ Yolanda Huang
10                                                                          YOLANDA HUANG
                                                                            Attorneys for Defendants
11                                                                          FRANCISCO DUARTE and ALEJANDRO
12                                                                          GUTIERREZ

13
     Dated: July 21, 2020                                                           OFFICE OF THE CITY ATTORNEY
14                                                                                       CITY OF STOCKTON
15
16                                                                    By:/s/ Jamil Ghannam (as authorized on 7.21.2020)
                                                                                   JAMIL GHANNAM
17                                                                              Attorneys for Defendants,
                                                                               CITY OF STOCKTON, STOCKTON
18
                                                                             POLICE DEPARTMENT, ERIC JONES,
19                                                                             KEVIN JAYE HACHLER, ERIC B.
                                                                           HOWARD, MICHAEL GANDY, CONNER
20                                                                             NELSON, and SGT. UNDERWOOD
21
22
23
24
25
26
27
28


                                                                             2
     STIPULATION FOR MODIFICATION OF BRIEFING SCHEDULE AND HEARING DATE (Dkt. 36); ORDER THEREON
          Duarte et al v. City of Stockton, et al., United States District Court, Eastern District of California, Case No.2:19-cv-00007-MCE-CKD
             Case 2:19-cv-00007-MCE-CKD Document 39 Filed 07/28/20 Page 3 of 3


                                                                      ORDER
 1
 2             Pursuant to the stipulation of the parties and finding good cause therefor, IT IS HEREBY
 3   ORDERED that the hearing date and briefing schedule shall be modified as follows:
 4
 5                                                      CURRENT DEADLINE                                MODIFIED DEADLINE
      Plaintiffs’ Opposition                                July 23, 2020                                  August 6, 2020
 6    Defendants’ Reply                                     July 30, 2020                                 August 13, 2020
 7    Motion Hearing Date                                  August 6, 2020                                 August 20, 2020

 8
 9             IT IS SO ORDERED.

10   Dated: July 27, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                             3
     STIPULATION FOR MODIFICATION OF BRIEFING SCHEDULE AND HEARING DATE (Dkt. 36); ORDER THEREON
          Duarte et al v. City of Stockton, et al., United States District Court, Eastern District of California, Case No.2:19-cv-00007-MCE-CKD
